Case 1:15-cv-00152-RGA Document 571 Filed 07/29/19 Page 1 of 4 PageID #: 44715



                                           July 29, 2019

VIA E-FILING
The Honorable Richard G. Andrews
United States District Judge
J. Caleb Boggs Federal Building
844 N. King Street
Unit 9, Room 6325
Wilmington, DE 19801-3555

               Re:     Bio-Rad Laboratories, Inc., et al. v. 10X Genomics, Inc.
                       C.A. No. 15-cv-152-RGA

Dear Judge Andrews,
The parties dispute whether pre-judgment or post-judgment interest applies to the amount of the
verdict from the date of entry of judgment on the verdict to today. This amounts to a difference
of $430,607.

Bio-Rad position: The parties agree to everything except when prejudgment interest transitions
to post-judgment interest. Bio-Rad contends that the transition date is the final judgment that is
now in the process of being entered that includes the verdict amount plus the supplemental
damages amount, which is more than a third of the verdict amount. 10x contends that the transition
date for the verdict portion of the judgment is the verdict date and for the supplemental damages
portion is the final judgment in the process of being entered now.
The parties agree that Travelers Casualty and Surety Co. v. Insurance Co. of N. America, 609 F.3d
143, 174-75 (3d Cir. 2010) sets forth the relevant test: “[T]o count as a ‘money judgment’ a
judgment must include both ‘an identification of the parties for and against whom judgment is
being entered,’ and ‘a definite and certain designation of the amount ... owed.’”
Here, the verdict was not the definite and certain designation of the amount owed. That is because
before trial 10x agreed that the supplemental pre-verdict sales would be part of the judgment if the
verdict favored Bio-Rad. D.I. 489 (Hearing Tr. (11/1/18)) at 121:17-122:25. So, at the verdict
date, it was known that the amount owed for the patent infringement to that date was not quantified
because an accounting was necessary in the form of supplemental damages to arrive at the true
amount due and owing. Bio-Rad’s analysis has the virtue of designating one date for the transition
from prejudgment to post-judgement interest.
None of the cases cited by 10x address this situation and the analysis presented by Bio-Rad. The
fact is that at the time of the verdict, it was known and resolved that the amount of infringement
liability at that time was unquantified because the necessary accounting of all pre-verdict sales had
not taken place.

Bio-Rad’s form of judgment (attached as Ex. A) should be entered.




   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
Case 1:15-cv-00152-RGA Document 571 Filed 07/29/19 Page 2 of 4 PageID #: 44716



10X’s position: Post-judgment interest should apply to the amount of the verdict starting from the
date of entry of judgment on the verdict. “[T]o count as a ‘money judgment’ a judgment must
include both ‘an identification of the parties for and against whom judgment is being entered,’ and
‘a definite and certain designation of the amount ... owed.’” Travelers Casualty and Surety Co. v.
Insurance Co. of N. America, 609 F.3d 143, 174-75 (3d Cir. 2010) (citation omitted). The
judgment on the verdict in this case issued on November 14 and it included the identification of
the parties for (i.e., Bio-Rad and University of Chicago) and against whom (i.e., 10X) judgment
was being entered, and a definite and certain designation of the amount 10X owed to Bio-Rad and
University of Chicago: $23,930,718. D.I. 478. Thus, the entry of judgment on the verdict is a
money judgment in this case, triggering post-judgment interest under 28 U.S.C. § 1961. As 10X
explained in its Opposition to Bio-Rad’s Post-Trial Motion (D.I. 524 at 30, citing Comcast Cable
Commc’ns, LLC v. Sprint Commc’ns Co., 262 F. Supp. 3d 118 (E.D. Pa. 2017)), and Bio-Rad did
not dispute in its Reply (D.I. 536 at 14-15), the entry of judgment on the verdict is a money
judgment, and a money judgment triggers post-judgment interest. Citing Travelers, this Court
reached the same result in Amgen v. Hospira, 336 F. Supp. 3d 333 (D. Del. 2018):

       On September 25, 2017, I entered judgment for Amgen and against Hospira on the
       jury’s verdict in the amount of $70 million. (D.I. 327). As of that date, I entered a
       “money judgment” for Amgen that “include[d] both ‘an identification of the parties
       for and against whom the judgment [wa]s being entered,’ and ‘a definite and certain
       designation of the amount... owed.’” See Travelers, 609 F.3d at 175 (quoting Eaves,
       239 F.3d at 533) (brackets added). Accordingly, I will award Amgen post-
       judgment interest on the $70 million damages award beginning on September 25,
       2017. Prejudgment interest, however, will not have been quantified in a money
       judgment until the date of the final judgment accompanying this opinion.
       Accordingly, I will award Amgen post-judgment interest on the prejudgment
       interest commencing on the date of entry of the final judgment quantifying the
       amount of prejudgment interest owed to Amgen.

This same reasoning was followed in another decision from this District, Godo Kaisha IP Bridge
1 v. TCL Commc’n Tech. Holdings Ltd., No. CV 15-634-JFB, 2019 WL 1877189, at *1 (D. Del.
Apr. 26, 2019). In TCL, the jury awarded running royalty damages “as applied to revenue from
infringing sales up to March 31, 2018.” In post-trial motions, the patentee separately sought in
relevant part “supplemental damages and an accounting of infringing sales of all adjudicated
products through the date of the verdict,” and pre- and post-judgment interest. Despite the
unquantified amount of supplemental, pre-verdict royalties, the Court applied the post-judgment
interest rate to the quantified judgment of the verdict:

       On January 2, 2019, the Court entered judgment following the jury verdict for IP
       Bridge and against TCL on the jury’s verdict in the amount of $950,000. D.I. 512,
       Judgment Following Verdict (incorporating Special Interrogatories). As of that
       date, there existed a money judgment for IP Bridge that identified the parties for
       and against whom the judgment was being entered and set out a definite and certain
       designation of the amount owed. Accordingly, the Court will award IP Bridge
       post-judgment interest on the $950,000 damages award beginning on date of
       entry of that judgment.



                                                2
Case 1:15-cv-00152-RGA Document 571 Filed 07/29/19 Page 3 of 4 PageID #: 44717



Id. at *6. The Court then ordered an accounting for supplemental damages “for any infringing
sales that occurred before the verdict but were not reflected in the last financial discovery produced
on March 31, 2018.” The Court’s final judgment reflects the award of post-judgment interest on
the verdict, running from the date of judgment on the verdict forward, plus prejudgment interest
on (1) supplemental damages through the date of entry of final judgment, (2) pre-verdict sales
through the date of judgment on the verdict. See Godo Kaisha IP Bridge 1 v. TCL Commc’n Tech.
Holdings Ltd., No. CV 15-634-JFB, D.I. No. 529, Final Judgment (July 2, 2019). These cases
support 10X’s position that the entry of judgment on the verdict is a “money judgment” triggering
post-judgment interest on the amount of the verdict.

10X agrees with Bio-Rad that the entry of judgment on the verdict did not fix the amount of
supplemental damages or the amount of prejudgment interest owed on the sales reflected in the
verdict. Accordingly, 10X believes prejudgment interest runs on both the supplemental damages
and the as-yet-unquantified amount of prejudgment interest owed on the sales reflected in the
verdict, from the date of sale to the date of entry of final judgment. For purposes of calculating a
final amount, 10X anticipated final judgment would be entered on Wednesday July 31, 2019.

Bio-Rad’s position, stated for the first time during the telephonic meet and confer over the
weekend, appears to be that because supplemental damages were not awarded in the jury’s verdict,
the entry of judgment on the verdict is not a “money judgment” under § 1961. Bio-Rad has
provided no reason for treating damages stated in the verdict which were specifically awarded and
quantified in the judgment on the verdict the same as then-unquantified supplemental damages
and then-unquantified prejudgment interest. TCL squarely rejects that position as applied to
unquantified supplemental damages, and Comcast and Amgen likewise reject Bio-Rad’s reasoning
as applied to unquantified prejudgment interest.

Accordingly, 10X’s proposed judgment (attached as Ex. B) reflects the following amounts:

       A verdict of $23,930,718 (D.I. 478).
       Post-judgment interest on the verdict running from the date of entry of judgment on the
        verdict (November 14, 2018) to July 31, 2019, calculated at the T-Bill rate per § 1961,
        totaling $463,581.
       Prejudgment interest at the Prime Rate on the sales reflected in the verdict, running from
        the date of sale to the date of entry of judgment on the verdict (November 14, 2018),
        totaling $1,260,271 (D.I. 515 ¶ 13).
       Supplemental damages of $8,341,368 (D.I. 515 ¶ 11).1
       Prejudgment interest at the Prime Rate on the supplemental damages running from the date
        of sale to date of entry of judgment on the verdict (November 14, 2018), totaling $71,072
        (D.I. 515 ¶ 13).
       Prejudgment interest at the Prime Rate on (1) the supplemental damages, (2) prejudgment
        interest on the supplemental damages, and (3) prejudgment interest on the sales reflected
        in the verdict, running from the date of entry of judgment on the verdict (November 14,
        2018) to July 31, 2019, totaling $357,559.

1
 Bio-Rad’s Post-Trial Motion (D.I. 513 at 25) mistakenly transposed a number in the supplemental
damages. The parties agree that, subject to 10X challenging the jury’s 15% royalty rate,
$8,341,368 is the correct amount of supplemental damages.


                                                  3
Case 1:15-cv-00152-RGA Document 571 Filed 07/29/19 Page 4 of 4 PageID #: 44718



      Post-judgment interest running from August 1, 2019 forward, on the total amount of the
       judgment, calculated at the T-Bill rate per § 1961, at $1,830 per day.

10X further objects to Bio-Rad’s reference to the injunction in the Final Judgment. The injunction
must be entered as a separate order under Fed. R. Civ. P. 65(d). There is no need to create
confusion and cross-referencing between the Final Judgment and the Permanent Injunction.

Counsel is available at the Court’s convenience if Your Honor has any questions concerning this
matter.



                                             Respectfully submitted,
                                             /s/ Brian E. Farnan
                                             Brian E. Farnan


cc: Counsel of Record (via E-mail)




                                                4
